Citation Nr: 1102903	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  01-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1971 to 
October 1972.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington Regional 
Office.  During the course of this appeal, the Veteran relocated 
to New Jersey and his claims file has been transferred to the 
jurisdiction of the Newark, New Jersey Regional Office (RO).  

The Veteran appeared at the RO in February 2003 and offered 
testimony in support of his claim before a Veterans Law Judge 
(VLJ), who is no longer associated with the Board.  The Veteran 
was advised of this by letter dated in March 2006 and of his 
right to have another hearing conducted by a VLJ making the final 
determination in this case.  The Veteran was further advised that 
if he failed to respond to this letter within 30 days from the 
date of the letter, the Board will assume that he did not want an 
additional hearing.  The Veteran did not respond.  

This case was previously before the Board and in a decision dated 
in July 2003 the Board found that the Veteran had submitted new 
and material evidence to reopen a previously denied claim seeking 
entitlement to service connection for a low back disorder.  The 
Board then remanded the case in July 2003 and June 2006 to the RO 
for further development.

The claim was denied by the Board in April 2008, and appealed by 
the Veteran.  Thereafter, in February 2010, pursuant to a 
memorandum decision, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The record shows the Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
January 2004.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of a 
claim.  Notice as to these matters was provided in the June 2006 
correspondence provided to the Veteran.

In light of points raised in the memorandum decision, and review 
of the claims file, the Board finds that further action on the 
claims on appeal is warranted.  It was noted by the Court that 
the Board had had failed to request and obtain the Veteran's 
private treatment records from Sound Chiropractic and Family 
Chiropractic.  The Veteran had submitted a release for records 
that expired before records were obtained.  The Veteran was 
subsequently asked to resubmit the required release, and the 
Veteran returned signed releases without specifying the 
chiropractic clinic.  A signed release without a specific doctor 
or clinic named is inadequate.  The Veteran was not notified that 
the release was inadequate, and records could not be obtained.  
As such, another attempt must be made to obtain an adequate 
release for and the private medical records from Sound 
Chiropractic and Family Chiropractic concerning the Veteran's 
back disorder.  

It was also noted that the Board's statement of reasons or bases 
is inadequate as it simply assumed missing Houston VA Medical 
Center (VMC) reports are immaterial.  The claims file indicates 
that the Veteran was entered into the VA system in May 1981 and 
June 1982, but there are no copies of treatment reports or any 
indication of what kind of treatment the Veteran received.  It 
was improper for the Board to assume the earliest documented 
complaint of the Veteran's back pain was in 1996, as the missing 
reports could support an earlier date.  Therefore, the AMC/RO 
should attempt to get any progress notes from the Houston VAMC 
dated in May 1981 and June 1982. 

Additional new evidence associated with the record consists of a 
private chiropractor's opinion dated in November 2010.  The 
medical report submitted by the Veteran's representative did not 
include a waiver of agency of original jurisdiction review of 
this evidence, and instead, in a November 2010 response form, the 
Veteran's representative elected to have the case remanded to the 
agency of original jurisdiction (AOJ) for review of the newly 
submitted evidence.  As the Veteran and his representative have 
not waived agency of original jurisdiction consideration of the 
evidence submitted in November 2010, the case must be remanded 
for additional development.  See 38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the address and approximate dates of 
treatment for the Sound Chiropractic and 
Family Chiropractic.  Additionally, VA 
medical records dated in May 1981 and June 
1982 should be specifically requested from 
the Houston VAMC.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  If any outstanding pertinent records are 
obtained, the Veteran should be scheduled for 
a VA spine examination for an opinion of the 
current nature and etiology of his low back 
disorder.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
examiner for a review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination must 
be conducted following the protocol in VA's 
Disability Examination Worksheet for the 
Spine.

The examiner also should obtain a 
comprehensive in-service and post-service 
occupational and recreational history from 
the Veteran, including whether he has ever 
filed workers compensation claims for his 
back.

Following a thorough review of the claims 
folder (including the medical and lay 
evidence) and interview and examination of 
the Veteran, the examiner is asked to provide 
a medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
lumbar spine disability was caused or 
aggravated by military service.  Sustainable 
reasons and bases (medical analysis and 
rationale) are to be included with the 
opinions, including a discussion of any 
alternative etiology of any current lumbar 
spine disability.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal (service connection for a 
lower back disability) should be reviewed 
with consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


